Title: Message to Lieutenant Governor Hutchinson on his Speech to the General Court, 4 October 1770
From: Adams, John,Hancock, John,Ingersoll, David Jr.,Adams, Samuel,Fuller, Samuel,Massachusetts House of Representatives
To: Hutchinson, Thomas,Lieutenant Governor of Massachusetts Bay Colony


      
      4 October 1770. MS not found. Printed: Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1770–1771, p. 86–87. Prepared by a committee appointed and reporting the same day composed of John Hancock, JA, David Ingersoll Jr., Samuel Adams, and Abraham Fuller.
      On 4 October, the House first considered the committee report of 28 September (see preceding calendar entry) which called for a reaffirmation of the assembly’s refusal to conduct business out of Boston. Instead of taking direct action on this recommendation, the House named the committee listed above to prepare a message to Hutchinson doing two things: seeking clarification of a section of his speech of 27 September, and demanding information concerning any recent instructions Hutchinson had received concerning the site of General Court sessions. Clarification was sought for Hutchinson’s mention of “Affairs depending of a very interesting Nature, which had not then during the June and July sessions of the General Court come to our Knowledge, and which may be determined before we can have another Opportunity of acting upon them” if the legislature continued to refuse to conduct business. The committee’s report was approved by the House and answered by Hutchinson the same day (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1770–1771, p. 80, 86–87; see following calendar entry).
     